Title: Editorial Note: Annual Message to Congress
From: 
To: 


            On Monday, 7 Dec. 1801, the opening day of the first regular session of the Seventh Congress, a joint committee consisting of Joseph Anderson and James Jackson of the Senate and Samuel Smith, Roger Griswold, and Thomas T. Davis of the House of Representatives called on the president to report that both houses were “ready to receive any communications.” Jefferson had already decided that his first annual message would take the form of written comments rather than a speech, and he had devoted time to the preparation of the message during November, developing the text over several drafting stages and consulting the members of his cabinet. He was ready, then, on 7 Dec. to tell the lawmakers “that he would make a communication” the following day, “by message.” On Tuesday the 8th, the president’s secretary, Meriwether Lewis, went to the Capitol and gave each house of Congress a copy of the finished message, a letter of transmittal from Jefferson to the presiding officer of the chamber, and a compilation of documents to supplement the annual message (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:5–11; JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., 3:156–60; Drafting the Annual Message to Congress, at 12 Nov. 1801, Vol. 35:611–52).
            Fifteen months later, when Jefferson needed to find a replacement for Lewis as secretary, the president gave the impression that the position did not involve much paperwork. The amount of writing required was “not considerable,” Jefferson declared, “because I write my own letters & copy them in a press.” Tallying the secretary’s “chief business,” the president did mention “messages to Congress,” but he referred to that duty in conjunction with others such as running errands or going to speak with legislators or government officials “where it cannot so well be done in writing.” One might infer from Jefferson’s description that the secretary’s involvement with messages to Congress consisted only of carrying the papers to the House and Senate (TJ to Lewis Harvie, 28 Feb. 1803; TJ to William A. Burwell, 26 Mch. 1804; see also Cunningham, Process of Government, 36–8).
            In fact, Lewis must have spent a “considerable” amount of time at a desk making the two presentation copies of the 1801 annual message before taking them to the Capitol on 8 Dec. The letters of transmittal to the speaker of the House and the president of the Senate were in Lewis’s hand, signed and dated by the president (Document I). In all likelihood Lewis wrote out the letters from a version in Jefferson’s hand that showed the secretary where to insert the name of each house of Congress. Faithfully following that text, Lewis did not use capital letters at the beginning of two sentences, and matched the chief magistrate’s spelling of “embarrasment.” Like the letters of transmittal, the copies of the annual message that the House and Senate received were neatly written out by Lewis, signed and dated by Jefferson (Document II). Again, the secretary worked from a copy in the president’s hand. For the message, Lewis’s source was the fair copy that Jefferson had in near-final shape by 27 Nov., the day he referred it to Levi Lincoln for comments. Lewis’s copying followed changes that Jefferson made to that final version of the draft sometime after the attorney general had read it, including the removal of a section on the Sedition Act (Vol. 35:616–17, 647–8, 650n).
            Lewis’s involvement in the final preparation of the annual message makes clear that when Jefferson later wrote that the clerical demands on his secretary were not great, he did not mean that the secretary never acted as a clerk. In addition to copying the final version of the message, Lewis copied a report on postage on newspapers, a topic that arose late in the process of drafting the message. Some other lists and extracts of documents made during his time as Jefferson’s secretary are also in his handwriting. Lewis was something of a confidential assistant to the president, as when he coded a list of the army’s officers to show their abilities and political inclinations. Jefferson may have had that aspect of Lewis’s role in mind when he characterized the secretary’s job as “more in the nature of that of an aid de camp than a mere secretary” (Donald Jackson, Thomas Jefferson & the Stony Mountains: Exploring the West from Monticello [Urbana, Ill., 1981], 120–1, 157n; Vol. 34:629–30; Vol. 35:649–50n; TJ to Harvie, 28 Feb. 1803, and to Burwell, 26 Mch. 1804).
            Jefferson carefully reviewed Lewis’s transcription of the message, as shown by corrections in Jefferson’s hand on the copies that Lewis delivered to the House and Senate (see notes to Document II below). Jefferson made more corrections to the copy received by the Senate (DNA: RG 46) than to the one received by the House of Representatives (DNA: RG 233), which may indicate that the one in the Senate’s records was Lewis’s first effort. That supposition is reinforced by the erasure of topic headings from the margin of the copy received by the Senate. Throughout the drafting process, Jefferson framed the message as a series of sections with named subject headings, from “Peace” through “Naturalisation” (see Vol. 35:620, 641–8). Initially Lewis included the subject headings as they appeared in Jefferson’s fair copy, placing nine of the headings, from “Peace,” “Indians,” and “Tripoli” through “Appropriations” and “Army,” in the margin of what became the Senate’s version of the message. In the course of Lewis’s copying Jefferson decided to abandon the section titles, or perhaps he never meant them to be part of the finished message, for Lewis stopped putting the headings in the margin, leaving out the ones from “Navy” through “Naturalisation.” He erased but did not entirely obliterate the nine that he had already written (see notes to Document II below). Lewis never put any of the marginal headings on the copy of the message that went to the House of Representatives.
            One change to the text by Jefferson provides indirect evidence that he allowed Samuel Harrison Smith to copy the message before it went to Congress on 8 Dec. In his fair copy, Jefferson indicated that information about expenses for navy yards “shall be” supplied. Lewis followed that phrasing when he transcribed the message for the House and the Senate. Jefferson made a late change to all three manuscripts, marking out “shall be” and substituting “is now” (see Document II, note 34, below). He apparently made those alterations after Smith had already copied the document, for the text that Smith published in his newspaper, and separately as a Message and Communication from the President, reads “shall be” rather than “is now” (National Intelligencer, 9 Dec. 1801; Message and Communication from the President of the United States to the Senate and House of Representatives; Delivered on the Commencement of the First Session of the Seventh Congress, The 8th of December, 1801 [Washington, 1801], 12; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 1509).
            On 8 Dec., after Lewis delivered the papers, Jefferson’s letter of transmittal and the annual message were read aloud in both houses of Congress. The Senate also commenced the reading of all the supplementary documents, a task that carried over to 9 Dec. (see notes to Document II for the additional papers that accompanied the message). The House of Representatives on 8 Dec. committed the message to the Committee of the Whole in reference to “the state of the Union,” and the Senate took a similar step on the 16th. Each house also determined that the message and the additional papers, which were extensive, should be printed. In the House of Representatives, clerks assigned a number to each document or group of documents in the supplementary papers, in the sequence in which the topics appeared in Jefferson’s message. When Smith printed the annual message and the additional papers by order of the House as a Message and Communication from the President, he followed that system of organization. In that printing, which ran to more than a hundred pages, each document had its own page numbering, probably to facilitate typesetting (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:7–11; JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., 3:156–61, 162).
            Smith’s National Intelligencer issued the printed text of the message, without the additional papers, by the afternoon of 8 Dec. and included it in the regular edition of the newspaper on the 9th. On Monday the 14th, the newspaper had this to report about demand for the annual message:
            So great was the demand for this important document, on the evening of its appearance, that the greatest efforts of the Press were unequal to it, and we were reluctantly obliged to stop its sale two hours before midnight, from a respect to the superior claims of distant subscribers. To the honor of the Post Master, he kept the mail open until 12 o’clock, which was seven hours later than the usual time of closing. The demand did not cease here. Gaining strength from a more general perusal of the Message, it continued for three days during which we issued several successive editions.
            Smith printed the first of the supplementary documents, a report on the Creek Indians by Benjamin Hawkins, in the Intelligencer on 18 Dec. He managed to find space for the second item of the supplementary materials, a lengthy collection of information about relations with the Barbary Coast states, in two issues early in January. Other news always demanded space in the columns of the Intelligencer, particularly after the newspaper received permission from the Senate in January to report that body’s debates. If Smith intended to print all of the supplementary documents in the Intelligencer soon after TJ sent the annual message to Congress, he was not able to do so (National Intelligencer, 4, 6, 8 Jan. 1802).
            Jefferson failed to notice a few errors when he reviewed Lewis’s copying work. As a result, some slips of the pen in the version Lewis made for the House of Representatives were incorporated into the text as Smith published it. In the first sentence of the message as Jefferson wrote it, and as Lewis transcribed it in the Senate’s copy, Jefferson called Congress “the great council of our nation.” In the copy for the House of Representatives, however, and subsequently in the published and widely disseminated version, “our” nation became simply “the” nation. While Jefferson, naming the various forms of internal taxes, used the singular form of the word “excise,” Lewis inadvertently multiplied that source of revenue, writing “excises.” A slip in the second paragraph changed the clause “they are becoming more and more sensible” into “they are become more and more sensible.” In his fair copy, Jefferson made a cautionary comment about government consuming “the whole residue of what it was instituted to guard.” Lewis copied the passage correctly for the Senate version, but omitted the word “whole” from the one for the House, draining some of the impact from Jefferson’s wording. Lewis wrote that a standing army was not “considered”—rather than Jefferson’s word, “concieved”—to be “needful or safe.” He also changed “guarding from the exercise of force” to “guarding against the exercise of force,” and made other minor errors. In the copy for the Senate as well as the one for the House, Lewis read Jefferson’s “forts” as “posts” (see notes 8, 13, 16, 19, 20, 27, 29, 31, 32, and 38 to Document II).
            The manuscript the Senate received had other copying errors. Most significantly, where Jefferson in the fair copy (and Lewis, correctly, in the version for the House) had said that the bey of Tripoli “had already declared war in form,” Lewis omitted the last two words of the sentence in the copy for the Senate. According to that version of the message, the bey had simply “declared war.” In the first paragraph, the Senate’s document said that neutral commerce had been “affected” rather than “afflicted” by war in Europe. Lewis also made a few other, less significant mistakes in the copy for the Senate (notes 5, 6, 9, 11, 14, and 24; JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., 3:157–60). The Senate version, however, did not gain the broad circulation of the House version. The widely distributed text of the message, reprinted by many newspapers after Smith’s initial publication, included the transcription anomalies from the text as the House received it. When a bilingual edition appeared in France, printing the message in English and French on facing pages, the English text was the one that originated with Smith and included Lewis’s accidental alterations (Discourse of Thomas Jefferson, President Of the United-States, for the Opening of the Session. Discours de Thomas Jefferson, Président des États-Unis pour l’ouverture de la derniere session du Congrès [Traduction Littérale] [Paris, 1802]).
            Although the message received scrutiny from Jefferson’s political enemies, none of Lewis’s copying errors came to anything. From December 1801 to April 1802, the pseudonymous “Lucius Crassus” attacked the message, and the program of government it spelled out, in a series of 18 essays in a Federalist newspaper, the New-York Evening Post. The articles were reprinted as a pamphlet, The Examination of the President’s Message, at the Opening of Congress December 7, 1801, which included the text of the annual message as an appendix (New York, 1802; Shaw-ShoemakerRalph R. Shaw and Richard H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819, New York, 1958–63, 22 vols., No. 2363). Almost certainly Alexander Hamilton wrote or dictated the “Lucius Crassus” pieces. Yet despite Hamilton’s insistence that the Constitution was in jeopardy, the essays had very little effect. In the final installment, published by the Evening Post on 8 Apr. 1802, “Lucius Crassus” did give attention to a passage that Lewis had unknowingly altered, the one concerning the absorption by government of “the residue” of labor’s production. Hamilton, unaware that “whole” had been omitted from the president’s message at that spot, actually focused attention on that word. The issue he was interested in, however, was “whether it is the whole of the earnings of labor, which government is instituted to guard, or only the residue after deducting what is necessary to enable it to fulfil the duty of protection” (Syrett, Hamilton, 25:444–53, 454, 489, 501, 590; American Historical Review, 84 [1979], 254; WMQ, 3d ser., 50 [1993], 461).
            Various newspapers published the annual message from those copies distributed so energetically by Smith’s print shop beginning on 8 Dec. As printed in several newspapers, the text included a footnote ostensibly written by the editor of the National Intelligencer. That note was actually written by Jefferson (Document III). Keyed to a passage in the annual message that referred to “an anxious solicitude for the difficulties under which our carrying trade will soon be placed,” the footnote called attention to what were called “countervailing duties,” extra import charges that Great Britain imposed on goods carried in American ships. Jefferson had expected a strong reaction to the British policy when it went into effect in 1798, but at that moment the deterioration of relations with France quickly overwhelmed other topics in American public opinion. The footnote in the National Intelligencer was a means of bringing notice back to the topic of Britain’s countervailing duties. The note, as Jefferson wrote it and Smith published it, promised that the Intelligencer would provide more information on the subject. Smith did follow up on 23 Dec., and at least one other newspaper, the Independent Chronicle of Boston, reprinted that commentary (New York American Citizen and General Advertiser, 12 Dec. 1801; Newark, N.J., Centinel of Freedom, 12 Dec.; New-York Gazette and General Advertiser, 14 Dec.; Albany Centinel, 18 Dec.; Salem Impartial Register, 21 Dec.; Otsego Herald: or, Western Advertiser, 31 Dec.; Independent Chronicle, 7 Jan. 1802).
            Debates in the House of Representatives stimulated more discussion of the issue. On 14 Dec. 1801, another Smith—Samuel Smith, who had retained his seat in Congress while acting as secretary of the navy ad hoc during the spring and early summer—introduced a resolution in the House of Representatives for the removal of what were called discriminating duties, U.S. imposts that favored American ships and could be seen to have instigated Britain’s countervailing duties. It was the first legislative item prompted by the annual message to come before the House. Smith argued that insurance costs on British shipments during that country’s war with France had kept American shipping competitive. Peace between the hostile powers meant an end to the high insurance premiums on British shipping, so the countervailing duties would make it uneconomical to ship goods to Britain in American vessels. Federalists, especially Roger Griswold, argued that the nation’s commerce would suffer more from a repeal of the discriminating duties, which had been intended to protect a developing American mercantile trade, than from the effects of Britain’s countervailing charges. Congress made no change to the discriminating duties in that session, and Jefferson brought the countervailing and discriminatory duties up again in his 1802 annual message. His use of the planted footnote and, no doubt, his contact with Samuel Smith and other allies in Congress were elements of what he called his “winter campaign” of getting legislation through Congress (Annals, 11:325, 329–33; New York American Citizen and General Advertiser, 9 Jan. 1802; New-York Evening Post, 2 Feb. 1802; New-York Herald, 3 Feb. 1802; Cunningham, Process of Government, 220; TJ to Benjamin Rush, 20 Dec. 1801).
          